Citation Nr: 1103664	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to March 1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the St. Petersburg, Florida, 
Regional Office (RO).  

In January 2007, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In July 2007, 
and again in September 2009, the Board remanded the Veteran's 
appeal to the RO for additional action.  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

During the Veteran's January 2010 VA examination, he reported 
that he had undergone a private PET scan in December 2008 as well 
as a CY scan and a CXR.  He reported seeing his oncologist every 
six months and that he has had continuing treatment with 
medication.  The most recent private records in the file are 
dated in August 2008.  The Board notes that, according to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 161 (30TH ed. 2003), 
asbestosis is associated with pleural mesothelioma and 
bronchogenic carcinoma.  Therefore, these records would be 
pertinent to help determine the likelihood that the Veteran's 
lung cancer and post-surgery residuals are related to his 
service-connected asbestosis.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claim.  Specifically, in contacting the 
Veteran, the RO must request that the 
Veteran provide authorization such that the 
RO may attempt to obtain the private 
treatment records from his oncologist dated 
from August 2008 to date.  Of particular 
interest are records from his oncologist 
which include the December 2008 pulmonary 
tests.  Based on the Veteran's response, 
the RO must attempt to procure copies of 
all records from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2010); See also Stegall v. West, 11 Vet. 
App. 268 (1998).


3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


